Citation Nr: 1211864	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from July 1999 to July 2003 and from January 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

While the RO has adjudicated the claim for service connection for a dental disability for compensation purposes, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the matter on appeal stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for compensation purposes.  

The issue of service connection for a dental disability for obtaining VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action, to include additional referral to the appropriate VAMC.  38 C.F.R. § 17.161 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. § 4.150 (2011).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  As noted above, the issue of entitlement to service connection for a dental disability for obtaining VA outpatient dental treatment is not currently before the Board and has been referred to the AOJ for appropriate action.
 
VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

A March 2000 service dental treatment record reflects that the appellant reported that he had broken his tooth 10 minutes ago.  The record indicates that he had an oblique fracture of tooth #8.  Visualization of the fracture revealed vertical and horizontal components.  Numerous service treatment records indicate that the appellant received subsequent treatment for tooth #8 during service.  A May 2000 endodontic evaluation reflects that the appellant had a history of trauma to tooth #8 and a pulpectomy.  A July 2000 service dental treatment record indicates that the appellant was referred for evaluation of tooth #8 and that he had a history of trauma.  A June 2002 service dental treatment record indicates that tooth #8 required removal.  A September 2002 service treatment record indicated tooth #8 was post-removal.  The dentist suspected a need for a cast post or core with marginal overlay.  An October 2002 service treatment record indicates that tooth #8 had a fracture slightly above the gingival margin.  The service treatment records do not indicate how the appellant fractured his tooth and the appellant has not stated how the in-service fracture occurred in his arguments in support of his claim.  

A March 2009 letter from J.C.J., D.D.S, indicates that the appellant told him that tooth #8 was traumatized while he was in the armed forces and was treated with endodontics, a preformed post and core, and a P/M crown.  Dr. J.C.J. stated that the treatment failed.  The post and core had come out with the P/M crown attached and the remaining root had a vertical fracture.  There was mobility of the remaining fractured pieces of root and peripheral chronic infection and loss of bone around it, which was clearly visible on X-ray examination.  Dr. J.C.J. stated that the remaining tooth had to be extracted.  The appellant told Dr. J.C.J. that he had no additional trauma to the area since the original mishap in military.  He reported that "the tooth just fell out."  Dr. J.C.J. noted that he had not reviewed the appellant's service treatment records.  

Based on the foregoing, the evidence indicates that the appellant had a fractured tooth during service and may have residuals of the same.  The March 2009 letter from Dr. J.C.J. indicates that the appellant has a current dental problem with tooth #8.  There is also evidence that the appellant fractured tooth #8 in service due to unknown causes.  Dr. J.C.J. noted that there was a peripheral chronic infection and loss of bone around the root of tooth #8 and that the remaining tooth had to be extracted, which suggests that the appellant may have tooth loss due to bone loss of the maxilla due to trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  Dr. J.C.J.'s letter also indicates that the appellant's current dental problem in tooth #8 is related to in-service dental trauma.  Consequently, the Board finds that there is not enough information of record to decide the claim and a VA examination is necessary to determine whether the appellant has a dental disability due to in-service dental trauma.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA dental examination to determine the following:

* Identify the appellant's current dental disabilities.  

* Provide an opinion as to whether the appellant has loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, in particular with regard to tooth  #8.  

* The examiner must render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any of the appellant's currently diagnosed dental disabilities are a result of service, to include the oblique fracture of tooth #8 noted in the March 2000 service dental treatment records.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a dental disability for compensation purposes.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



